Case 2:17-cv-11910-MAG-DRG ECF No. 512 filed 01/15/19                   PageID.14440       Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


  USAMA J. HAMAMA, et al.,

                 Petitioners,                                  Case No. 17-cv-11910
  vs.                                                          HON. MARK A. GOLDSMITH

  REBECCA ADDUCCI, et al.,

              Respondents.
  _______________________________/

        ORDER REGARDING POTENTIAL LIFTING THE STAY OF THIS ACTION

         The Court granted in part the Government’s motion to stay (Dkt. 505) on January 3, 2019

  due to the lapse in appropriations that had been funding the Department of Justice. It did so with

  the expressed intention that the stay remain in effect only for the reasonably immediate future, in

  the hope that appropriations would be restored shortly. Unfortunately, there is currently no

  indication that appropriations will be restored in the reasonably immediate future. Continuing the

  stay will impact the Court’s docket by delaying proceedings that must proceed on a reasonably

  expeditious basis, given the age of the case, and the relative proximity to trial or other final

  resolution of this matter. The Court must treat the Government like any other litigant; a corporate

  defendant claiming inability to fund lawyers or other necessary participants in litigation due to an

  intra-corporate dispute about paying them would not receive an indefinite amount of time to

  resolve that dispute while its case remained stayed.

         Notwithstanding the Court’s stay order, the needs of this case have required the

  Government to take action twice in the last two weeks: first to file objections to the release of

  Petitioner Hani Al Bazoni (Dkt. 507) (raising concerns of danger to the community), and second

  to respond to concerns about returning Petitioner Muneer Subaihani’s to the United States after he

                                                   1
Case 2:17-cv-11910-MAG-DRG ECF No. 512 filed 01/15/19                  PageID.14441       Page 2 of 2



  was mistakenly deported to Iraq (who may now be subject to persecution based on his religious

  beliefs). It is the Court’s understanding, based on communications from the Government, that

  each time a government attorney is required to take action in this matter he or she must seek a

  supervisor’s approval to work. In this case, the Government’s counsel must be able to respond

  quickly to emergency matters as they arise and be up to speed on how matters are proceeding (or

  not proceeding) within federal agencies, which will be impeded if a supervisor’s permission must

  be sought every step of the way. Considering the stakes at issue in the case, the claimed danger to

  the community and to individual petitioners, the stay no longer seems appropriate.

         Therefore, the Court gives notice that it contemplates terminating the stay. Any party may

  file a memorandum in response to this Order on or before 12:00 p.m. on January 22, 2019.

         SO ORDERED.



  Dated: January 15, 2019                              s/Mark A. Goldsmith
         Detroit, Michigan                             MARK A. GOLDSMITH
                                                       United States District Judge




                                                  2
